  EXHIBIT 10.2

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT dated as of March 20, 2020 (the “Agreement”),
is executed by and among USAC ROSS LLC, a Delaware limited liability company
having an address at c/o Amerinac Holding Corp., 5936 State Route 159,
Chillicothe, Ohio 45601 (“USAC Ross”), USAC WA LLC, a Delaware limited liability
company having an address at c/o Amerinac Holding Corp., 5936 State Route 159,
Chillicothe, Ohio 45601 (“USAC WA” and, together with USAC Ross, the “Borrowers”
and each a “Borrower”), and SUMMITBRIDGE NATIONAL INVESTMENTS VI LLC (the
“Lender”), whose address is 1700 Lincoln Street, Suite 2150, Denver, Colorado
80203.

 

R E C I T A L S:

 

A. The Borrowers desire to borrow funds and obtain other financial
accommodations from the Lender.

 

B. Pursuant to the Borrowers’ request, the Lender is willing to extend such
financial accommodations to the Borrowers under the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrowers agree to jointly and severally borrow
from the Lender, and the Lender agrees to lend to the Borrowers, subject to and
upon the following terms and conditions:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.

 

“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to the
Lender, any entity administered or managed by the Lender, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in New York, New York.

 

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

  1

 

 

 

“Change in Control” shall mean the occurrence of any of the following events:
(a) Guarantor shall cease to beneficially own and control, free and clear of any
Lien (other than any Lien of the Lender), at least 51% of the issued and
outstanding Capital Securities of each of the Borrowers entitled (without regard
to the occurrence of any contingency) to vote for the election of members of the
board of directors of the Borrower; or (b) the Guarantor shall cease to own at
least 51% of the Capital Securities of each of the Borrowers (determined both on
an outstanding and an as diluted basis).

 

“Closing Date” shall mean March 20, 2020.

 

“Collateral” shall have the meaning set forth in Section 6.1 hereof.

 

“Default Rate” shall have the meaning set forth in the Note.

 

“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

 

“Event of Default” shall mean any of the events or conditions which are set
forth in Section 11 hereof.

 

“GAAP” shall mean generally accepted accounting principles as in effect in the
United States.

 

“Guarantor” and “Guarantors” shall mean, respectively, each of and collectively,
the Amerinac Holding Corp.

 

“Guaranty” shall mean the Guaranty of Payment, dated the date hereof, from the
Guarantor(s) to the Lender, as the same may be amended or amended and restated
from time to time.

 

“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

  2

 

 

 

“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
the Lender and any parent corporation, Affiliate or Subsidiary of the Lender,
and each of their respective officers, directors, employees, attorneys and
agents, and all of such parties and entities.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
capital lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.

 

“Loan” shall have the meaning as provided in Section 2.1 of this Agreement.

 

“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates from time to time executed and delivered by the Borrowers, the
Guarantors or any other Person for the benefit of the Lender under this
Agreement, and all amendments, restatements, supplements and other modifications
thereto, and shall include, without limitation, this Agreement, the Note, the
Guaranty, the Mortgages and any Environmental Indemnity Agreement.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, prospects,
condition (financial or otherwise) or results of operations of any Borrower
taken as a whole, (b) a material impairment of the ability of any Obligor to
perform any of the Obligations under any of the Loan Documents, or (c) a
material adverse effect on (i) any substantial portion of the Collateral, (ii)
the legality, validity, binding effect or enforceability against any Borrower of
any of the Loan Documents, (iii) the perfection or priority of any Lien granted
to the Lender under any Loan Document, or (iv) the rights or remedies of the
Lender under any Loan Document.

 

“Mortgages” shall mean collectively, (i) that certain Deed of Trust dated as of
the date hereof executed by USAC WA for the benefit of the Lender granting to
the Lender a lien on the real estate situate in Chelan County, Washington (the
“Washington Property”), and (ii) that certain Open-End Mortgage dated as of the
date hereof executed by USAC Ross for the benefit of the Lender granting to the
Lender a lien on the real estate situate in Shelby County, Ohio (the “Ohio
Property”), together with any and all renewals, amendments, modifications,
extensions, restatements or replacements of any of the foregoing.

 

  3

 

 

 

“Note” shall mean a Promissory Note, dated as of the date hereof, in the
original principal amount of $6,167,000.00 duly executed by the Borrowers
(jointly and severally) and payable to the order of the Lender, together with
any and all renewal, extension, modification or replacement note(s) executed by
the Borrowers and delivered to the Lender and given in substitution therefor.

 

“Obligations” shall mean the Loan, as evidenced by the Note, all interest
accrued thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar proceeding, whether or not permitted
as a claim thereunder), any fees due the Lender hereunder, any expenses incurred
by the Lender hereunder, including without limitation, all liabilities and
obligations under this Agreement, under any other Loan Document, and any and all
other liabilities and obligations owed by the Borrowers to the Lender from time
to time, howsoever created, arising or evidenced, whether direct or indirect,
joint or several, absolute or contingent, now or hereafter existing, or due or
to become due, together with any and all renewals, extensions, restatements or
replacements of any of the foregoing.

 

“Obligor” shall mean any of the Borrowers, any of the Guarantors, accommodation
endorser, third party pledgor, or any other party liable with respect to the
Obligations.

 

“Organizational Identification Number” means, with respect to a Borrower, the
organizational identification number assigned to said Borrower by the applicable
governmental unit or agency of the jurisdiction of organization of said
Borrower.

 

“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which it maintains adequate reserves in accordance with GAAP and in
respect of which no Lien has been filed; (b) Liens arising in the ordinary
course of business; (c) Liens granted to the Lender hereunder and under the Loan
Documents; and (d) the first position Liens already of record as of the date
hereof against the Washington Property and the Ohio Property.

 

“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Purchase and Sale Agreement” shall mean that certain Purchase and Sale
Agreement dated on or about even date herewith, by and among Lender, Borrowers
and ABTV, as court-appointed receiver.

 

“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Borrowers.

 

  4

 

 

 

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

 

“UCC” shall mean the Uniform Commercial Code in effect in the Delaware from time
to time.

 

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

 

1.2 Other Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP. All other capitalized words and phrases used herein and
not otherwise specifically defined herein shall have the respective meanings
assigned to such terms in the UCC, to the extent the same are used or defined
therein.

 

SECTION 2. THE LOAN

 

2.1 Term Loan. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties of
the Borrowers set forth herein and in the other Loan Documents, the Lender
agrees to make a term loan to Borrowers in the amount of Six Million One Hundred
Sixty Seven Thousand Dollars ($6,167,000.00) (the “Loan”). The Loan shall be
evidenced by the Note. The Loan shall have a term of two (2) years (the “Loan
Term”). The principal amount of the Loan shall bear interest, be payable and
mature all in accordance with the terms set forth in the Note.

 

2.2 Payment Terms. Terms of payment shall be those as detailed under the Note.

 

2.3 [Reserved.]

 

2.4 Prepayment. The Loan may be prepaid at any time without penalty charge or
fee, and if prepaid may be subject to a payoff discount as set forth in the
Note.

 

2.5 Interest Computation; Default Rate. Except as otherwise set forth herein,
all interest shall be calculated on the basis of a year consisting of 360 days
and shall be paid for the actual number of days elapsed. Principal payments
submitted in funds not immediately available shall continue to bear interest
until collected. If any payment to be made by the Borrowers hereunder or under
the Note shall become due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day and such extension of time shall be
included in computing any interest in respect of such payment. Notwithstanding
anything to the contrary contained herein, the final payment due under the Loan
must be made by wire transfer or other immediately available funds. All payments
made by the Borrowers hereunder or under any of the Loan Documents shall be made
without setoff, counterclaim, or other defense. To the extent permitted by
applicable law, all payments hereunder or under any of the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any Person shall be made by the Borrowers free and clear of, and without
deduction or withholding for, or account of, any taxes now or hereinafter
imposed by any taxing authority. While any Event of Default exists, Borrowers
agree to pay interest on the unpaid balance of the Note at the Default Rate.

 

  5

 

 

 

2.6 Late Charge. If any payment of interest or principal due hereunder is not
made within five (5) days after such payment is due in accordance with the terms
hereof, then, in addition to the payment of the amount so due, the Borrowers
shall pay to the Lender a “late charge” of the greater of five percent (5%) of
the amount overdue or $500 to defray part of the cost of collection and handling
such late payment. The Borrowers agree that the damages to be sustained by the
Lender for the detriment caused by any late payment are extremely difficult and
impractical to ascertain, and that the amount of the greater of five percent
(5%) of the amount overdue or $500 is a reasonable estimate of such damages,
does not constitute interest, and is not a penalty.

 

2.7 Authorization; Set Off. The Lender is authorized to charge any account of
any Borrower at the Lender for the amount of any and all payments due under this
Agreement, on the Note, or with respect to any other indebtedness of the
Borrowers to the Lender. If any default occurs hereunder or with respect to any
other indebtedness of any Borrower to the Lender, or any attachment of any
balance of the Borrowers occurs or is contemplated, any indebtedness from the
Lender to the Borrowers may be offset and applied toward the payment of the Note
or other indebtedness to the Lender, whether or not the Note or such other
indebtedness, or any part thereof, shall then be due.

 

2.8 Fees. For the Loan hereunder, at closing, the Borrowers shall pay to the
Lender an origination fee equal to $61,750; provided, however, if Lender’s
out-of-pocket costs and expenses incurred in connection with the Loan Documents
and Purchase and Sale Agreement (including performance under Section 7 of the
Purchase and Sale Agreement) exceeds $61,750, Borrowers agree to reimburse
Lender for such difference promptly upon demand (the “Origination Fee”).

 

SECTION 3. [RESERVED]

 

SECTION 4. [RESERVED]

 

SECTION 5. [RESERVED]

 

SECTION 6. SECURITY FOR THE OBLIGATIONS

 

6.1 Security for Obligations. As security for the payment and performance of the
Obligations, the Borrowers do hereby pledge, assign, transfer, deliver and grant
to the Lender a continuing and unconditional first priority security interest in
and to any and all property of the Borrowers, of any kind or description,
tangible or intangible, wheresoever located and whether now existing or
hereafter arising or acquired, including the following (all of which property,
along with the products and proceeds therefrom, are individually and
collectively referred to as the “Collateral”; the capitalized terms used in this
Section 6.1 and not otherwise defined in this Agreement shall have the meanings
as provided in the UCC):

 

  6

 

 

 

(a) all property of, or for the account of, the Borrowers now or hereafter
coming into the possession, control or custody of, or in transit to, the Lender
or any agent or bailee for the Lender or any parent, Affiliate or Subsidiary of
the Lender or any participant with the Lender in the Loan (whether for
safekeeping, deposit, collection, custody, pledge, transmission or otherwise),
including all earnings, dividends, interest, or other rights in connection
therewith and the products and proceeds therefrom, including the proceeds of
insurance thereon; and

 

(b) the additional property of the Borrowers, whether now existing or hereafter
arising or acquired, and wherever now or hereafter located, together with all
additions and accessions thereto, substitutions, betterments and replacements
therefor, products and Proceeds therefrom, and all of the Borrowers’ books and
records and recorded data relating thereto (regardless of the medium of
recording or storage), together with all of the Borrowers’ right, title and
interest in and to all computer software required to utilize, create, maintain
and process any such records or data on electronic media, identified and set
forth as follows:

 

(i) All Accounts and all Goods whose sale, lease or other disposition by the
Borrowers has given rise to Accounts and have been returned to, or repossessed
or stopped in transit by, the Borrowers, or rejected or refused by an Account
Debtor;

 

(ii) All Inventory, including raw materials, work-in-process and finished goods;

 

(iii) All Goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;

 

(iv) All Software and computer programs;

 

(v) All Securities, Investment Property, Financial Assets and Deposit Accounts;

 

(vi) All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter
of Credit Rights, all proceeds of letters of credit, Health-Care-Insurance
Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims and General Intangibles, including Payment Intangibles and
Intellectual Property; and

 

(vii) All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards.

 

6.2 Other Collateral. In addition, the Obligations are also secured by the
Mortgages. The Lender and Borrowers agree that the Mortgages shall be subject to
release by Lender following Lender’s receipt of principal pay-downs of the Loan
of 100% of the respective net proceeds in good funds in the following minimum
amounts: $660,000 for the Ohio Property; and $1,985,000 for the Washington
Property. This provision is intended to facilitate a refinance or sale of the
properties encumbered by the Mortgages and, as a result, the funds required by
this provision for release(s) of the Mortgage(s) are separate pay-down amounts
without respect to any then-existing reduction of principal balance already made
under the Loan pursuant to regularly-scheduled payments in accordance with the
Note.

 

  7

 

 

 

6.3 Possession and Transfer of Collateral. Unless an Event of Default exists
hereunder, the Borrowers shall be entitled to possession or use of the
Collateral (other than Instruments or Documents, Tangible Chattel Paper,
Investment Property consisting of certificated securities and other Collateral
required to be delivered to the Lender pursuant to this Section 6). The
cancellation or surrender of the Note, upon payment or otherwise, shall not
affect the right of the Lender to retain the Collateral for any other of the
Obligations. The Borrowers shall not sell, assign (by operation of law or
otherwise), license, lease or otherwise dispose of, or grant any option with
respect to any of the Collateral, except that the Borrowers may sell Inventory
in the ordinary course of business. Notwithstanding any other provision of the
Loan Documents, the Borrowers may sell, assign, transfer, and convey any
Collateral between them, and the same shall not constitute a breach of any Loan
Document or an Event of Default.

 

6.4 Financing Statements. The Borrowers shall, at the Lender’s request, at any
time and from time to time, execute (if applicable) and deliver to the Lender
such financing statements, amendments and other documents and do such acts as
the Lender deems necessary in order to establish and maintain valid, attached
and perfected first priority security interests in the Collateral in favor of
the Lender, free and clear of all Liens and claims and rights of third parties
whatsoever, except Permitted Liens. Each Borrower hereby irrevocably authorizes
the Lender at any time, and from time to time, to file in any jurisdiction any
initial financing statements and amendments thereto without the signature of any
Borrower that (a) indicate the Collateral (i) is comprised of all assets of the
Borrowers or words of similar effect, regardless of whether any particular asset
comprising a part of the Collateral falls within the scope of Article 9 of the
Uniform Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed, or (ii) as being of an equal or lesser scope or within
greater detail as the grant of the security interest set forth herein, and (b)
contain any other information required by Section 5 of Article 9 of the Uniform
Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether a Borrower is an
organization, the type of organization and any Organizational Identification
Number issued to any Borrower, and (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of the real property to which the
Collateral relates. Each Borrower hereby agrees that a photocopy or other
reproduction of this Agreement is sufficient for filing as a financing statement
and each Borrower authorizes the Lender to file this Agreement as a financing
statement in any jurisdiction. Each Borrower agrees to furnish any such
information to the Lender promptly upon request. Each Borrower further ratifies
and affirms its authorization for any financing statements and/or amendments
thereto, executed and filed by the Lender in any jurisdiction prior to the date
of this Agreement. In addition, each Borrower shall make appropriate entries on
its books and records disclosing the Lender’s security interests in the
Collateral.

 

6.5 Additional Collateral. The Borrowers shall deliver to the Lender immediately
upon its demand, such other collateral as the Lender may from time to time
request, should the value of the Collateral, in the Lender’s sole and absolute
discretion, decline, deteriorate, depreciate or become impaired, and does hereby
grant to the Lender a continuing security interest in such other collateral,
which, when pledged, assigned and transferred to the Lender shall be and become
part of the Collateral. The Lender’s security interests in all of the foregoing
Collateral shall be valid, complete and perfected whether or not covered by a
specific assignment.

 

  8

 

 

 

6.6 Preservation of the Collateral. The Lender may, but is not required, to take
such actions from time to time as the Lender deems appropriate to maintain or
protect the Collateral. The Lender shall have exercised reasonable care in the
custody and preservation of the Collateral if the Lender takes such action as
the Borrowers shall reasonably request in writing which is not inconsistent with
the Lender’s status as a secured party, but the failure of the Lender to comply
with any such request shall not be deemed a failure to exercise reasonable care;
provided, however, the Lender’s responsibility for the safekeeping of the
Collateral shall (i) be deemed reasonable if such Collateral is accorded
treatment substantially equal to that which the Lender accords its own property,
and (ii) not extend to matters beyond the control of the Lender, including acts
of God, war, insurrection, riot or governmental actions. In addition, any
failure of the Lender to preserve or protect any rights with respect to the
Collateral against prior or third parties, or to do any act with respect to
preservation of the Collateral, not so requested by the Borrowers, shall not be
deemed a failure to exercise reasonable care in the custody or preservation of
the Collateral. The Borrowers shall have the sole responsibility for taking such
action as may be necessary, from time to time, to preserve all rights of the
Borrower and the Lender in the Collateral against prior or third parties.
Without limiting the generality of the foregoing, where Collateral consists in
whole or in part of securities, each Borrower represents to, and covenants with,
the Lender that each Borrower has made arrangements for keeping informed of
changes or potential changes affecting the securities (including rights to
convert or subscribe, payment of dividends, reorganization or other exchanges,
tender offers and voting rights), and each Borrower agrees that the Lender shall
have no responsibility or liability for informing the Borrowers of any such or
other changes or potential changes or for taking any action or omitting to take
any action with respect thereto.

 

6.7 Other Actions as to any and all Collateral. Each Borrower further agrees to
take any other action reasonably requested by the Lender to ensure the
attachment, perfection and first priority of, and the ability of the Lender to
enforce, the Lender’s security interest in any and all of the Collateral,
including (a) causing the Lender’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Lender to enforce, the
Lender’s security interest in such Collateral, (b) complying with any provision
of any statute, regulation or treaty of the United States as to any Collateral
if compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Lender to enforce, the Lender’s security interest
in such Collateral, (c) obtaining governmental and other third party consents
and approvals, including any consent of any licensor, lessor or other Person
obligated on Collateral, (d) obtaining waivers from mortgagees and landlords in
form and substance satisfactory to the Lender, and (e) taking all actions
required by the UCC in effect from time to time or by other law, as applicable
in any relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction. Each Borrower further agrees to indemnify and hold the Lender
harmless against claims of any Persons not a party to this Agreement concerning
disputes arising over the Collateral.

 

  9

 

 

 

6.8 Collateral in the Possession of a Warehouseman or Bailee. If any of the
Collateral at any time is in the possession of a warehouseman or bailee, the
Borrowers shall promptly notify the Lender thereof, and shall promptly obtain a
collateral access agreement in form satisfactory to the Lender. The Lender
agrees with the Borrowers that the Lender shall not give any instructions to
such warehouseman or bailee pursuant to such collateral access agreement unless
an Event of Default has occurred and is continuing, or would occur after taking
into account any action by the Borrowers with respect to the warehouseman or
bailee.

 

6.9 [Reserved.]

 

6.10 [Reserved.]

 

6.11 Commercial Tort Claims. If any Borrower shall at any time hold or acquire a
Commercial Tort Claim, such Borrower shall immediately notify the Lender in
writing signed by such Borrower of the details thereof and grant to the Lender
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, in each case in form and substance
satisfactory to the Lender, and shall execute any amendments hereto deemed
reasonably necessary by the Lender to perfect its security interest in such
Commercial Tort Claim.

 

6.12 Electronic Chattel Paper and Transferable Records. If any Borrower at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, said Borrower shall promptly notify the Lender thereof and, at the
request of the Lender, shall take such action as the Lender may reasonably
request to vest in the Lender control under Section 9-105 of the UCC of such
electronic chattel paper or control under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Lender agrees with the Borrowers
that the Lender will arrange, pursuant to procedures satisfactory to the Lender
and so long as such procedures will not result in the Lender’s loss of control,
for the Borrowers to make alterations to the electronic chattel paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to make without loss of control.

 

SECTION 7. REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to make the Loan, each Borrower makes the following
representations and warranties to the Lender, each of which shall survive the
execution and delivery of this Agreement:

 

7.1 Borrower Organization and Name. Each Borrower is a corporation duly
organized, existing and in good standing under the laws of its respective state
of formation with full and adequate power to carry on and conduct its business
as presently conducted. Each Borrower is duly licensed or qualified in all
foreign jurisdictions wherein the nature of its activities require such
qualification or licensing, except for such jurisdictions where the failure to
so qualify would not have a Material Adverse Effect. The exact legal name of
each Borrower is as set forth in the first paragraph of this Agreement, and no
Borrower currently conducts, nor has it during the last five (5) years
conducted, business under any other name or trade name.

 

  10

 

 

 

7.2 Authorization. Each Borrower has full right, power and authority to enter
into this Agreement, to make the borrowings and execute and deliver the Loan
Documents as provided herein and to perform all of its duties and obligations
under this Agreement and the other Loan Documents. The execution and delivery of
this Agreement and the other Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the articles of incorporation
or bylaws of each Borrower. All necessary and appropriate action has been taken
on the part of each Borrower to authorize the execution and delivery of this
Agreement and the Loan Documents.

 

7.3 Validity and Binding Nature. This Agreement and the other Loan Documents are
the legal, valid and binding obligations of each Borrower, enforceable against
each Borrower in accordance with their terms, subject to bankruptcy, insolvency
and similar laws affecting the enforceability of creditors’ rights generally and
to general principles of equity.

 

7.4 Consent; Absence of Breach. The execution, delivery and performance of this
Agreement, the other Loan Documents and any other documents or instruments to be
executed and delivered by the Borrowers in connection with the Loan, and the
borrowing by the Borrowers hereunder, do not and will not (a) require any
consent, approval, authorization of, or filings with, notice to or other act by
or in respect of, any governmental authority or any other Person (other than any
consent or approval which has been obtained and is in full force and effect);
(b) conflict with (i) any provision of law or any applicable regulation, order,
writ, injunction or decree of any court or governmental authority, (ii) the
articles of incorporation or bylaws of the Borrowers, or (iii) any material
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon the Borrowers or any of their properties or
assets; or (c) require, or result in, the creation or imposition of any Lien on
any asset of Borrowers, other than Liens in favor of the Lender created pursuant
to this Agreement.

 

7.5 Ownership of Properties; Liens. Each Borrower is the sole owner all of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like), other than Permitted Liens.

 

7.6 Equity Ownership. All issued and outstanding Capital Securities of the
Borrowers are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens other than those in favor of the Lender, if any,
and such securities were issued in compliance with all applicable state and
federal laws concerning the issuance of securities. As of the date hereof, there
are no pre-emptive or other outstanding rights, options, warrants, conversion
rights or other similar agreements or understandings for the purchase or
acquisition of any Capital Securities of any Borrower.

 

  11

 

 

 

7.7 Intellectual Property. Each Borrower owns and possesses or has a license or
other right to use all Intellectual Property, as are necessary for the conduct
of the businesses of the Borrowers, without any infringement upon rights of
others which could reasonably be expected to have a Material Adverse Effect upon
the Borrowers, and no material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property nor does any Borrower
know of any valid basis for any such claim.

 

7.8 Financial Statements. All financial statements submitted to the Lender have
been prepared in accordance with sound accounting practices and GAAP on a basis,
except as otherwise noted therein, consistent with the previous fiscal year and
present fairly the financial condition of the Borrowers and the results of the
operations for the Borrowers as of such date and for the periods indicated.
Since the date of the most recent financial statement submitted by the Borrowers
to the Lender, there has been no change in the financial condition or in the
assets or liabilities of the Borrowers having a Material Adverse Effect on the
Borrowers.

 

7.9 Litigation and Contingent Liabilities. There is no litigation, arbitration
proceeding, demand, charge, claim, petition or governmental investigation or
proceeding pending, or to the knowledge of any Borrower, threatened, against any
Borrower, which, if adversely determined, which might reasonably be expected to
have a Material Adverse Effect upon any Borrower. Other than any liability
incident to such litigation or proceedings, no Borrower has any material
guarantee obligations, contingent liabilities, liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments.

 

7.10 Event of Default. No Event of Default or Unmatured Event of Default exists
or would result from the incurrence by the Borrowers of any of the Obligations
hereunder or under any of the other Loan Document, and no Borrower is in default
(without regard to grace or cure periods) under any other contract or agreement
to which it is a party, the effect of which would have a Material Adverse Effect
upon any Borrower.

 

7.11 Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or threatened
litigation or proceeding or basis therefor) exists which (a) would have a
Material Adverse Effect upon any Borrower, or (b) would constitute an Event of
Default or an Unmatured Event of Default.

 

7.12 Environmental Laws and Hazardous Substances. No Borrower has generated,
used, stored, treated, transported, manufactured, handled, produced or disposed
of any Hazardous Substances, on or off any of the premises of the Borrowers
(whether or not owned by it) in any manner which at any time violates any
Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder. Each Borrower will comply in all material respects
with all Environmental Laws and will obtain all licenses, permits certificates,
approvals and similar authorizations thereunder. There has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person, nor is any pending or,
to the best of each Borrower’s knowledge, threatened, and each Borrower shall
immediately notify the Lender upon becoming aware of any such investigation,
proceeding, complaint, order, directive, claim, citation or notice, and shall
take prompt and appropriate actions to respond thereto, with respect to any
non-compliance with, or violation of, the requirements of any Environmental Law
by the Borrowers or the release, spill or discharge, threatened or actual, of
any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Material or any other environmental, health or safety matter, which affects any
Borrower or its business, operations or assets or any properties at which any
Borrower has transported, stored or disposed of any Hazardous Substances. No
Borrower has material liability, contingent or otherwise, in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Substances
or the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Material. Each Borrower
further agrees to allow the Lender or its agent access to the properties of the
Borrowers to confirm compliance with all Environmental Laws, and the Borrowers
shall, following determination by the Lender that there is non-compliance, or
any condition which requires any action by or on behalf of the Borrowers in
order to avoid any non-compliance, with any Environmental Law, at the Borrowers’
sole expense, cause an independent environmental engineer acceptable to the
Lender to conduct such tests of the relevant site as are appropriate, and
prepare and deliver a report setting forth the result of such tests, a proposed
plan for remediation and an estimate of the costs thereof.

 

  12

 

 

 

7.13 Solvency, etc. As of the date hereof, and immediately prior to and after
giving effect to the Loan hereunder and the use of the proceeds thereof, (a) the
fair value of each Borrower’s assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated as required under the
Section 548 of the Bankruptcy Code, (b) the present fair saleable value of each
Borrower’s assets is not less than the amount that will be required to pay the
probable liability on its debts as they become absolute and matured, (c) each
Borrower is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) no Borrower intends to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature, and (e) no Borrower is engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which its property would constitute unreasonably small capital.

 

7.14 Security Interest. This Agreement creates a valid security interest in
favor of the Lender in the Collateral and, when properly perfected by filing in
the appropriate jurisdictions, or by possession or control of such Collateral by
the Lender or delivery of such Collateral to the Lender, shall constitute a
valid, perfected, first-priority security interest in such Collateral.

 

7.15 Lending Relationship. The relationship hereby created between the Borrowers
and the Lender is and has been conducted on an open and arm’s length basis in
which no fiduciary relationship exists, and no Borrower has relied and is not
relying on any such fiduciary relationship in executing this Agreement and in
consummating the Loans. The Lender represents that it will receive the Note
payable to its order as evidence of a loan.

 

7.16 Business Loan. The Loan, including interest rate, fees and charges as
contemplated hereby, (a) is a business purpose loan, (b) is an exempted
transaction under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended
from time to time, and (c) does not, and when disbursed shall not, violate the
provisions of the usury laws, any consumer credit laws or the usury laws of any
state which may have jurisdiction over this transaction, the Borrowers or any
property securing the Loan.

 

  13

 

 

 

7.17 Taxes. Each Borrower has timely filed all tax returns and reports required
by law to have been filed by it and has paid all taxes, governmental charges and
assessments due and payable with respect to such returns, except any such taxes
or charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books, are insured against or bonded over to the
satisfaction of the Lender and the contesting of such payment does not create a
Lien on the Collateral which is not a Permitted Lien. There is no controversy or
objection pending, or to the knowledge of the Borrowers, threatened in respect
of any tax returns of any Borrower. Each Borrower has made adequate reserves on
its books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable.

 

7.18 Compliance with Regulation U. No portion of the proceeds of the Loan shall
be used by any Borrower, or any Affiliate of any Borrower, either directly or
indirectly, for the purpose of purchasing or carrying any margin stock, within
the meaning of Regulation U as adopted by the Board of Governors of the Federal
Reserve System or any successor thereto.

 

7.19 Governmental Regulation. No Borrower and no Guarantor, or after giving
effect to the Loan, will be, subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the ICC Termination Act of
1995 or the Investment Company Act of 1940 or to any federal or state statute or
regulation limiting its ability to incur indebtedness for borrowed money.

 

7.20 [Reserved.]

 

7.21 Place of Business. The principal place of business of each Borrower where
its books and records are located is the address for the Borrowers as listed in
the opening paragraph of this Agreement. The location of all Collateral, if
other than at such principal places of business, is as listed on the Schedule of
Business Locations which is attached hereto as Exhibit A and the Borrowers shall
promptly notify the Lender of any change in such locations and provided an
updated schedule. The Borrowers will not remove or permit the Collateral to be
removed from such locations without the prior written consent of the Lender,
except for Inventory sold in the usual and ordinary course of the Borrowers’
business.

 

7.22 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Borrowers to the Lender for purposes of, or in connection with,
this Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Borrowers to the Lender
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Lender that any
projections and forecasts provided by the Borrowers are based on good faith
estimates and assumptions believed by the Borrowers to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).

 

  14

 

 

 

SECTION 8. AFFIRMATIVE COVENANTS

 

8.1 Borrower Existence. Each Borrower shall at all times (a) preserve and
maintain its existence and good standing in the jurisdiction of its
organization, (b) preserve and maintain its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and (c) continue as a going concern in the business
which each Borrower is presently conducting. If any Borrower does not have an
Organizational Identification Number and later obtains one, the Borrowers shall
promptly notify the Lender of such Organizational Identification Number.

 

8.2 Compliance With Laws. The Borrowers shall use the proceeds of the Loan as
provided in this Agreement and not in contravention of any requirements of law
and not in violation of this Agreement, and shall comply in all respects,
including the conduct of its business and operations and the use of its
properties and assets, with all applicable laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect. In addition, and
without limiting the foregoing sentence, the Borrowers shall (a) ensure, that no
person who owns a controlling interest in or otherwise controls any Borrower is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(b) not use or permit the use of the proceeds of the Loans to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (c) comply, and cause each Subsidiary to comply,
with all applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.

 

8.3 Payment of Taxes and Liabilities. Each Borrower shall pay and discharge,
prior to delinquency and before penalties accrue thereon, all property and other
taxes, and all governmental charges or levies against it or any of the
Collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require the
Borrowers to pay any such tax or charge so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and, in the
case of a claim which could become a Lien on any of the Collateral, such contest
proceedings stay the foreclosure of such Lien or the sale of any portion of the
Collateral to satisfy such claim.

 

8.4 Maintain Property. Borrowers shall at all times maintain, preserve and keep
its plant, properties and Equipment, including any Collateral, in good repair,
working order and condition, normal wear and tear excepted, and shall from time
to time make all needful and proper repairs, renewals, replacements, and
additions thereto so that at all times the efficiency thereof shall be fully
preserved and maintained.

 

8.5 Maintain Insurance. Borrowers shall at all times maintain with insurance
companies reasonably acceptable to the Lender, such insurance coverage as may be
required by any law or governmental regulation or court decree or order
applicable to it and such other insurance, to such extent and against such
hazards and liabilities, including employers’, public and professional liability
risks, as is customarily maintained by companies similarly situated, and shall
have insured amounts no less than, and deductibles no higher than, are
reasonably acceptable to the Lender. Borrowers shall furnish to the Lender a
certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by each Borrower, which shall be reasonably acceptable in
all respects to the Lender. Borrowers shall cause each issuer of an insurance
policy to provide the Lender with an endorsement (a) showing the Lender as
lender’s loss payee with respect to each policy of property or casualty
insurance; and (b) providing that thirty (30) days’ notice will be given to the
Lender prior to any cancellation of, material reduction or change in coverage
provided by or other material modification to such policy. Borrowers shall
execute and deliver to the Lender a collateral assignment, in form and substance
satisfactory to the Lender, of each business interruption insurance policy
maintained by the Borrowers.

 

  15

 

 

 

In the event Borrowers either fail to provide the Lender with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then the Lender, without
waiving or releasing any obligation or default by any Borrower hereunder, may at
any time (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto, which the Lender deems advisable. This insurance coverage (i)
may, but need not, protect the Borrowers’ interests in such property, including
the Collateral, and (ii) may not pay any claim made by, or against, the
Borrowers in connection with such property, including the Collateral. The
Borrowers may later cancel any such insurance purchased by the Lender, but only
after providing the Lender with evidence that the Borrowers have obtained the
insurance coverage required by this Section. If the Lender purchases insurance
for the Collateral, the Borrowers will be responsible for the costs of that
insurance, including interest and any other charges that may be imposed with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
principal amount of the Loans owing hereunder. The costs of the insurance may be
more than the cost of the insurance the Borrowers may be able to obtain on their
own.

 

8.6 [Reserved.]

 

8.7 Financial Statements. The Borrowers shall at all times maintain a standard
and modern system of accounting, on the accrual basis of accounting and in all
respects in accordance with GAAP, and shall furnish to the Lender or its
authorized representatives such information regarding the business affairs,
operations and financial condition of the Borrowers, including: (a) within
one-hundred twenty (120) days of each fiscal year end, reviewed financial
statements of each Borrower prepared by an accountant acceptable to the Lender,
including Borrowers’ balance sheets and income statements; (b) within fifteen
(15) days after the filing due date (as such date may be extended in accordance
with properly granted extensions) each year, a signed copy of the complete
income tax returns filed with the Internal Revenue Service by the Borrowers; (c)
within thirty (30) days of each calendar month end, reviewed monthly financial
statements for each of the Borrowers prepared internally by each of the
Borrowers, including Borrowers’ balance sheets and income statements; (d) within
thirty (30) days of each calendar month end, a Borrowing Base Certificate (as
defined in Section 10.3, below); and (e) any other information as the Lender may
reasonably request from time to time.

 

No change with respect to such accounting principles shall be made by the
Borrowers without giving prior notification to the Lender. Each Borrower
represents and warrants to the Lender that the financial statements delivered to
the Lender at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect and will accurately reflect
the financial condition of the Borrowers. The Lender shall have the right at all
times during business hours to inspect the books and records of the Borrowers
and make extracts therefrom.

 

  16

 

 

 

8.8 Guarantor Financial Statements. The Borrowers shall furnish, or cause to be
furnished, to the Lender or its authorized representatives such information
regarding the business affairs, operations and financial condition of each
Guarantor, as are required under the Guaranty.

 

8.9 Supplemental Financial Statements. The Borrowers shall immediately upon
receipt thereof, provide to the Lender copies of interim and supplemental
reports if any, submitted to the Borrowers by independent accountants in
connection with any interim audit or review of the books of the Borrowers.

 

8.10 Field Audits. The Borrowers shall permit the Lender to inspect the tangible
assets and/or other business operations of the Borrowers to perform appraisals
of the Collateral of the Borrowers and to inspect, audit, check and make copies
of, and extracts from, the books, records, computer data, computer programs,
journals, orders, receipts, correspondence and other data relating to any
Collateral, the results of which must be satisfactory to the Lender in the
Lender’s sole and absolute discretion. All such inspections or audits by the
Lender shall be at the Borrowers’ sole expense.

 

8.11 Other Reports. The Borrowers shall, within such period of time as the
Lender may specify, deliver to the Lender such other schedules and reports as
the Lender may require.

 

8.12 Collateral Records. The Borrowers shall keep full and accurate books and
records relating to the Collateral and shall mark such books and records to
indicate the Lender’s Lien in the Collateral.

 

8.13 Intellectual Property. The Borrowers shall maintain, preserve and renew all
Intellectual Property necessary for the conduct of its business as and where the
same is currently located as heretofore or as hereafter conducted by it.

 

8.14 Notice of Proceedings. The Borrowers, promptly upon becoming aware, shall
give written notice to the Lender of any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by the Borrowers to the
Lender which has been instituted or, to the knowledge of the Borrowers, is
threatened against any Borrower or to which any of properties is subject which
might reasonably be expected to have a Material Adverse Effect.

 

8.15 Notice of Event of Default or Material Adverse Effect. The Borrowers shall,
immediately after the commencement thereof, give notice to the Lender in writing
of the occurrence of any Event of Default or any Unmatured Event of Default, or
the occurrence of any condition or event having a Material Adverse Effect.

 

  17

 

 

 

8.16 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of the Borrowers, the Borrowers shall cause the
prompt containment and removal of such Hazardous Substances and the remediation
of such real property or other assets as necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, the Borrowers shall
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of the Borrowers of activities in response to
the release or threatened release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, the
Borrowers shall dispose of such Hazardous Substances, or of any other wastes,
only at licensed disposal facilities operating in compliance with Environmental
Laws.

 

8.17 Further Assurances. The Borrowers shall take such actions as are necessary
or as the Lender may reasonably request from time to time to ensure that the
Obligations under the Loan Documents are secured by substantially all of the
assets of the Borrower, in each case as the Lender may determine, including (a)
the execution and delivery of security agreements, pledge agreements, mortgages,
deeds of trust, financing statements and other documents, and the filing or
recording of any of the foregoing, and (b) the delivery of certificated
securities and other collateral with respect to which perfection is obtained by
possession.

 

8.18 [Reserved.]

 

8.19 [Reserved.]

 

SECTION 9. NEGATIVE COVENANTS

 

9.1 Debt. No Borrower shall, either directly or indirectly, create, assume,
incur or have outstanding any debt (including purchase money indebtedness), or
become liable, whether as endorser, guarantor, surety or otherwise, for any debt
or obligation of any other Person, except (a) the Obligations under this
Agreement and the other Loan Documents; (b) obligations of the Borrower for
taxes, assessments, municipal or other governmental charges; and (c) obligations
of the Borrowers for accounts payable, other than for money borrowed, incurred
in the ordinary course of business.

 

9.2 Encumbrances. No Borrower shall, either directly or indirectly, create,
assume, incur or suffer or permit to exist any Lien or charge of any kind or
character upon any asset of the Borrowers, whether owned at the date hereof or
hereafter acquired, except for Permitted Liens.

 

9.3 Investments. Borrowers shall not make investments in, or advances to, any
individual, partnership, corporation, limited liability company, trust or other
organization or person. Borrowers will not purchase or otherwise invest in or
hold securities, nonoperating real estate or other nonoperating assets or
purchase all or substantially all the assets of any entity.

 

9.4 Transfer; Merger; Sales. The Borrowers shall not, whether in one transaction
or a series of related transactions, (a) be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interest in, any other Person, (b) sell, transfer, convey or lease all
or any substantial part of its assets or Capital Securities, except for sales of
inventory in the ordinary course of business, or (c) sell or assign, with or
without recourse, any receivables; except that, notwithstanding the foregoing,
the Borrowers may transfer assets between them

 

  18

 

 

 

9.5 Issuance of Capital Securities. The Borrowers shall not issue any Capital
Securities.

 

9.6 Distributions. Except for distributions that do not cause the Borrowers to
violate the provisions of Section 10.1 below on a proforma basis, Borrowers
shall not, without prior written consent of Lender, pay any dividends on or make
any distribution on account of any class of Borrowers’ capital stock in cash or
in property (other than additional shares of such stock), or redeem, purchase or
otherwise acquire, directly or indirectly, any of such stock.

 

9.7 Transactions with Affiliates. The Borrowers shall not, directly or
indirectly, enter into or permit to exist any transaction with any of its
Affiliates or with any director, officer or employee of the Borrowers other than
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of the Borrowers and upon fair and reasonable
terms which are fully disclosed to the Lender and are no less favorable to the
Borrowers than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate of the Borrowers.

 

9.8 Unconditional Purchase Obligations. The Borrowers shall not enter into or be
a party to any contract for the purchase of materials, supplies or other
property or services if such contract requires that payment be made by it
regardless of whether delivery is ever made of such materials, supplies or other
property or services.

 

9.9 Cancellation of Debt. The Borrowers shall not cancel any claim or debt owing
to it, except for reasonable consideration or in the ordinary course of
business.

 

9.10 [Reserved.]

 

9.11 Business Activities; Change of Legal Status and Organizational Documents.
Each Borrower shall not (a) engage in any line of business other than the
businesses engaged in on the date hereof and businesses reasonably related
thereto, (b) change its name, its Organizational Identification Number, if it
has one, its type of organization, its jurisdiction of organization or other
legal structure, or (c) permit its charter, bylaws or other organizational
documents to be amended or modified in any way which could reasonably be
expected to materially adversely affect the interests of the Lender.

 

SECTION 10. FINANCIAL COVENANTS

 

10.1 Debt Service Coverage. As of the end of each fiscal quarter of the
Borrowers, commencing with the fiscal quarter ending June 30, 2020, the
Borrowers shall maintain a ratio of (a) the sum of the Borrowers’ net income,
depreciation, amortization, and interest expense for such period, to (b) the sum
of the Borrower’s interest expense, current maturities of long term debt and
current maturities of lease payments for such period, of not less than 1.20 to
1.00, in each case as determined by the Lender.

 

  19

 

 

 

10.2 Covenant Compliance Certificate. The Borrowers shall, as of the end of each
fiscal quarter, commencing with the fiscal quarter ending June 30, 2020, deliver
to the Lender within thirty (30) days of such fiscal quarter end, a duly
completed compliance certificate (a “Compliance Certificate”), containing a
computation of its debt service coverage ratio as provided in Section 10.1
above.

 

10.3 Borrowing Base. The Borrowers shall maintain a minimum monthly collateral
base of at least $3,000,000.00 (“Borrowing Base”) which shall secure the
Borrowers’ Obligations; the Borrowing Base shall be determined under the
following calculation: 100% of cash plus 85% of accounts receivable which are
less than 90 days aged plus 60% of inventory plus 50% of equipment at Borrowers’
book value. The Borrowing Base and compliance with this Section 10.3 shall be
reported through a “Borrowing Base Certificate,” a form of which will be
provided to Borrowers by Lender. The Borrowing Base Certificate shall be
delivered to Lender in accordance with Section 8.7 herein. If the Borrowing Base
Certificate reports a Borrowing Base less than the threshold required herein,
Borrowers shall have fifteen (15) days from the due date of the respective
Borrowing Base Certificate, which revealed or would have revealed such
shortfall, to cure the deficiency.

 

SECTION 11. EVENTS OF DEFAULT

 

The Borrowers, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).

 

11.1 Nonpayment of Obligations. Any amount due and owing on the Note or any of
the Obligations, whether by its terms or as otherwise provided herein, is not
paid when due.

 

11.2 Misrepresentation. Any oral or written warranty, representation,
certificate or statement of any Obligor in this Agreement, the other Loan
Documents or any other agreement with the Lender shall be false in any material
respect when made or at any time thereafter, or if any financial data or any
other information now or hereafter furnished to the Lender by or on behalf of
any Obligor shall prove to be false, inaccurate or misleading in any material
respect.

 

11.3 Nonperformance. Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement, or in the other
Loan Documents or any other agreement with the Lender and such failure to
perform or default in performance continues beyond any applicable grace or cure
period.

 

11.4 Default under Loan Documents. A default under any of the other Loan
Documents, all of which covenants, conditions and agreements contained therein
are hereby incorporated in this Agreement by express reference, shall be and
constitute an Event of Default under this Agreement and any other of the
Obligations.

 

11.5 Default under Other Debt. Any default by any Obligor in the payment of any
indebtedness for any other obligation beyond any period of grace provided with
respect thereto or in the performance of any other term, condition or covenant
contained in any agreement (including any capital or operating lease or any
agreement in connection with the deferred purchase price of property) under
which any such obligation is created, the effect of which default is to cause or
permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation to become due prior to its stated maturity
or terminate such other agreement.

 

11.6 Other Material Obligations. Any default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Obligor with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.

 

  20

 

 

 

11.7 Bankruptcy, Insolvency, etc. Any Obligor becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, debts as
they become due; or any Obligor applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for such Obligor or any
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for any Obligor or for a substantial
part of the property of any thereof and is not discharged within sixty (60)
days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of any Obligor, and if such case
or proceeding is not commenced by such Obligor, it is consented to or acquiesced
in by such Obligor, or remains undismissed for sixty (60) days; or any Obligor
takes any action to authorize, or in furtherance of, any of the foregoing.

 

11.8 Judgments. The entry of any final judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against any Obligor
which is not fully covered by insurance.

 

11.9 Change in Control. The occurrence of any Change in Control.

 

11.10 Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof, (a) bonded over to the
satisfaction of the Lender and appealed, (b) vacated, or (c) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
deterioration or impairment of any of the Collateral or any of the collateral
under any security agreement securing any of the Obligations, or any decline or
depreciation in the value or market price thereof (whether actual or reasonably
anticipated), which causes the Collateral, in the sole opinion of the Lender
acting in good faith, to become unsatisfactory as to value or character, or
which causes the Lender to reasonably believe that it is insecure and that the
likelihood for repayment of the Obligations is or will soon be impaired, time
being of the essence. The cause of such deterioration, impairment, decline or
depreciation shall include, but is not limited to, the failure by the Borrower
to do any act deemed reasonably necessary by the Lender to preserve and maintain
the value and collectability of the Collateral.

 

11.11 Material Adverse Effect. The occurrence of any development, condition or
event which has a Material Adverse Effect on the Borrower.

 

11.12 Guaranty. There is a discontinuance by any of the Guarantors of any
Guaranty or any of the Guarantors shall contest the validity of any such
Guaranty, or the death or legal declaration of incompetency of any Obligor who
is a natural person.

 

11.13 [Reserved.]

 

11.14 Mortgages. Except as provided in Section 7 of the Purchase and Sale
Agreement, if any of the Mortgages shall, for whatever reason, no longer remain
in full force and effect, or the validity of the respective liens granted
thereunder shall be contested by any Person, or a default occurs under any of
the Mortgages.

 

  21

 

 

 

SECTION 12. REMEDIES

 

Upon the occurrence of an Event of Default, the Lender shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefor, as a secured party under the UCC or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, the Lender may, at its option upon the occurrence of an Event of
Default, declare all Obligations to be immediately due and payable, provided,
however, that upon the occurrence of an Event of Default under Section 11.7, all
Obligations shall be automatically due and payable, all without demand, notice
or further action of any kind required on the part of the Lender. Each Borrower
hereby waives any and all presentment, demand, notice of dishonor, protest, and
all other notices and demands in connection with the enforcement of Lender’s
rights under the Loan Documents, and hereby consents to, and waives notice of
release, with or without consideration, of any of the Borrowers, any of the
Guarantors or of any Collateral, notwithstanding anything contained herein or in
the Loan Documents to the contrary. In addition to the foregoing:

 

12.1 Possession and Assembly of Collateral. The Lender may, without notice,
demand or legal process of any kind, take possession of any or all of the
Collateral (in addition to Collateral of which the Lender already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may at any time enter into any of the Borrowers’
premises where any of the Collateral may be or is supposed to be, and search
for, take possession of, remove, keep and store any of the Collateral until the
same shall be sold or otherwise disposed of and the Lender shall have the right
to store and conduct a sale of the same in any of the Borrowers’ premises
without cost to the Lender. At the Lender’s request, the Borrowers will, at the
Borrowers’ sole expense, assemble the Collateral and make it available to the
Lender at a place or places to be designated by the Lender which is reasonably
convenient to the Lender and the Borrowers.

 

12.2 Sale of Collateral. The Lender may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as the Lender may deem
proper, and the Lender may purchase any or all of the Collateral at any such
sale. Each Borrower acknowledges that the Lender may be unable to effect a
public sale of all or any portion of the Collateral because of certain legal
and/or practical restrictions and provisions which may be applicable to the
Collateral and, therefore, may be compelled to resort to one or more private
sales to a restricted group of offerees and purchasers. Each Borrower consents
to any such private sale so made even though at places and upon terms less
favorable than if the Collateral were sold at public sale. The Lender shall have
no obligation to clean-up or otherwise prepare the Collateral for sale. The
Lender may apply the net proceeds, after deducting all costs, expenses,
attorneys’ and paralegals’ fees incurred or paid at any time in the collection,
protection and sale of the Collateral and the Obligations, to the payment of the
Note and/or any of the other Obligations, returning the excess proceeds, if any,
to the Borrowers. The Borrowers shall remain liable for any amount remaining
unpaid after such application, with interest at the Default Rate. Any
notification of intended disposition of the Collateral required by law shall be
conclusively deemed reasonably and properly given if given by the Lender at
least ten (10) calendar days before the date of such disposition. Each Borrower
hereby confirms, approves and ratifies all acts and deeds of the Lender relating
to the foregoing, and each part thereof, and expressly waives any and all claims
of any nature, kind or description which it has or may hereafter have against
the Lender or its representatives, by reason of taking, selling or collecting
any portion of the Collateral. Each Borrower consents to releases of the
Collateral at any time (including prior to default) and to sales of the
Collateral in groups, parcels or portions, or as an entirety, as the Lender
shall deem appropriate. Each Borrower expressly absolves the Lender from any
loss or decline in market value of any Collateral by reason of delay in the
enforcement or assertion or nonenforcement of any rights or remedies under this
Agreement.

 

  22

 

 

 

12.3 Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Lender to exercise remedies in a commercially reasonable
manner, each Borrower acknowledges and agrees that it is not commercially
unreasonable for the Lender (a) to fail to incur expenses reasonably deemed
significant by the Lender to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as the Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
including any warranties of title, (k) to purchase insurance or credit
enhancements to insure the Lender against risks of loss, collection or
disposition of Collateral or to provide to the Lender a guaranteed return from
the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Lender, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Lender in the
collection or disposition of any of the Collateral. Each Borrower acknowledges
that the purpose of this section is to provide non-exhaustive indications of
what actions or omissions by the Lender would not be commercially unreasonable
in the Lender’s exercise of remedies against the Collateral and that other
actions or omissions by the Lender shall not be deemed commercially unreasonable
solely on account of not being indicated in this section. Without limitation
upon the foregoing, nothing contained in this section shall be construed to
grant any rights to the Borrowers or to impose any duties on the Lender that
would not have been granted or imposed by this Agreement or by applicable law in
the absence of this section.

 

12.4 UCC and Offset Rights. The Lender may exercise, from time to time, any and
all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Lender, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys’ and
paralegals’ fees, and in such order of application as the Lender may, from time
to time, elect, any indebtedness of the Lender to any Obligor, however created
or arising, including balances, credits, deposits, accounts or moneys of such
Obligor in the possession, control or custody of, or in transit to the Lender.
Each Borrower, on behalf of itself and each Obligor, hereby waives the benefit
of any law that would otherwise restrict or limit the Lender in the exercise of
its right, which is hereby acknowledged, to appropriate at any time hereafter
any such indebtedness owing from the Lender to any Obligor.

 

  23

 

 

 

12.5 Additional Remedies. The Lender shall have the right and power to: (a)
instruct the Borrowers, at their own expense, to notify any parties obligated on
any of the Collateral, including any Account Debtors, to make payment directly
to the Lender of any amounts due or to become due thereunder, or the Lender may
directly notify such obligors of the security interest of the Lender, and/or of
the assignment to the Lender of the Collateral and direct such obligors to make
payment to the Lender of any amounts due or to become due with respect thereto,
and thereafter, collect any such amounts due on the Collateral directly from
such Persons obligated thereon; (b) enforce collection of any of the Collateral,
including any Accounts, by suit or otherwise, or make any compromise or
settlement with respect to any of the Collateral, or surrender, release or
exchange all or any part thereof, or compromise, extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder;
(c) take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon; (d) extend, renew or
modify for one or more periods (whether or not longer than the original period)
the Note, any other of the Obligations, any obligation of any nature of any
other obligor with respect to the Note or any of the Obligations; (e) grant
releases, compromises or indulgences with respect to the Note, any of the
Obligations, any extension or renewal of any of the Obligations, any security
therefor, or to any other obligor with respect to the Note or any of the
Obligations; (f) transfer the whole or any part of securities which may
constitute Collateral into the name of the Lender or the Lender’s nominee
without disclosing, if the Lender so desires, that such securities so
transferred are subject to the security interest of the Lender, and any
corporation, association, or any of the managers or trustees of any trust
issuing any of such securities, or any transfer agent, shall not be bound to
inquire, in the event that the Lender or such nominee makes any further transfer
of such securities, or any portion thereof, as to whether the Lender or such
nominee has the right to make such further transfer, and shall not be liable for
transferring the same; (g) vote the Collateral; (h) make an election with
respect to the Collateral under Section 1111 of the Bankruptcy Code or take
action under Section 364 or any other section of the Bankruptcy Code; provided,
however, that any such action of the Lender as set forth herein shall not, in
any manner whatsoever, impair or affect the liability of the Borrowers
hereunder, nor prejudice, waive, nor be construed to impair, affect, prejudice
or waive the Lender’s rights and remedies at law, in equity or by statute, nor
release, discharge, nor be construed to release or discharge, any Borrower, any
guarantor or other Person liable to the Lender for the Obligations; and (i) at
any time, and from time to time, accept additions to, releases, reductions,
exchanges or substitution of the Collateral, without in any way altering,
impairing, diminishing or affecting the provisions of this Agreement, the Loan
Documents, or any of the other Obligations, or the Lender’s rights hereunder,
under the Note or under any of the other Obligations.

 

Each Borrower hereby ratifies and confirms whatever the Lender may do with
respect to the Collateral and agrees that the Lender shall not be liable for any
error of judgment or mistakes of fact or law with respect to actions taken in
connection with the Collateral.

 

  24

 

 

 

12.6 Attorney-in-Fact. Each Borrower hereby irrevocably makes, constitutes and
appoints the Lender (and any officer of the Lender or any Person designated by
the Lender for that purpose) as the Borrower’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Borrower’s name, place and stead,
with full power of substitution, to (a) take such actions as are permitted in
this Agreement, (b) execute such financing statements and other documents and to
do such other acts as the Lender may require to perfect and preserve the
Lender’s security interest in, and to enforce such interests in the Collateral,
and (c) carry out any remedy provided for in this Agreement, including endorsing
the Borrower’s name to checks, drafts, instruments and other items of payment,
and proceeds of the Collateral, executing change of address forms with the
postmaster of the United States Post Office serving the address of the Borrower,
changing the address of the Borrower to that of the Lender, opening all
envelopes addressed to the Borrower and applying any payments contained therein
to the Obligations. Each Borrower hereby acknowledges that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable. Each Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Agreement.

 

12.7 No Marshaling. The Lender shall not be required to marshal any present or
future collateral security (including this Agreement and the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order.
To the extent that it lawfully may, each Borrower hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Lender’s rights under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Borrower hereby irrevocably waives the
benefits of all such laws.

 

12.8 Application of Proceeds. The Lender will within three (3) Business Days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of Collateral or any other source, apply the whole or any part thereof
against the Obligations secured hereby. The Lender shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon the Borrowers. Any proceeds of any disposition by the Lender of
all or any part of the Collateral may be first applied by the Lender to the
payment of expenses incurred by the Lender in connection with the Collateral,
including attorneys’ fees and legal expenses as provided for in Section 13
hereof.

 

12.9 No Waiver. No Event of Default shall be waived by the Lender except in
writing. No failure or delay on the part of the Lender in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of the Lender to exercise any remedy
available to the Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity. Each
Borrower agrees that in the event that the Borrower fails to perform, observe or
discharge any of its Obligations or liabilities under this Agreement or any
other agreements with the Lender, no remedy of law will provide adequate relief
to the Lender, and further agrees that the Lender shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

 

  25

 

 

 

SECTION 13. MISCELLANEOUS

 

13.1 Obligations Absolute. None of the following shall affect the Obligations of
the Borrowers to the Lender under this Agreement or the Lender’s rights with
respect to the Collateral: (a) acceptance or retention by the Lender of other
property or any interest in property as security for the Obligations; (b)
release by the Lender of any of the Borrowers, any of the Guarantors or of all
or any part of the Collateral or of any party liable with respect to the
Obligations; (c) release, extension, renewal, modification or substitution by
the Lender of the Note, or any note evidencing any of the Obligations, or the
compromise of the liability of any of the Guarantors of the Obligations; or (d)
failure of the Lender to resort to any other security or to pursue the Borrower
or any other obligor liable for any of the Obligations before resorting to
remedies against the Collateral.

 

13.2 Entire Agreement. This Agreement and the other Loan Documents (a) are
valid, binding and enforceable against the Borrowers and the Lender in
accordance with their respective provisions and no conditions exist as to their
legal effectiveness; (b) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof; and (c) are the final
expression of the intentions of the Borrowers and the Lender. No promises,
either expressed or implied, exist between the Borrowers and the Lender, unless
contained herein or therein. This Agreement, together with the other Loan
Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers or contracts (of any
kind or nature, whether oral or written) prior to or contemporaneous with the
execution hereof with respect to any matter, directly or indirectly related to
the terms of this Agreement and the other Loan Documents.

 

13.3 Amendments; Waivers. No delay on the part of the Lender in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by the Lender of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by the Lender,
and then any such amendment, modification, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

  26

 

 

 

13.4 WAIVER OF DEFENSES. EACH BORROWER, ON BEHALF OF ITSELF AND ANY GUARANTOR OF
ANY OF THE OBLIGATIONS, WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE OF
ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR HEREAFTER MAY
HAVE TO ANY ACTION BY THE LENDER IN ENFORCING THIS AGREEMENT. PROVIDED THE
LENDER ACTS IN GOOD FAITH, EACH BORROWER RATIFIES AND CONFIRMS WHATEVER THE
LENDER MAY DO PURSUANT TO THE TERMS OF THIS AGREEMENT. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO THE
BORROWERS.

 

13.5 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, MAY BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION. EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

13.6 WAIVER OF JURY TRIAL. THE LENDER AND THE BORROWERS, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE,
ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE LENDER AND THE BORROWER ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWERS.

 

  27

 

 

 

13.7 Assignability. The Lender may at any time assign the Lender’s rights in
this Agreement, the other Loan Documents, the Obligations, or any part thereof
and transfer the Lender’s rights in any or all of the Collateral, and the Lender
thereafter shall be relieved from all liability with respect to such Collateral.
In addition, the Lender may at any time sell one or more participations in the
Loans. In conjunction with such assignment or participation, each Obligor
consents to the disclosure of any and all books, records, files, loan documents,
signature cards, corporate and/or partnership documents, financial statements,
leases, appraisals, environmental audits, hazard and liability insurance
policies, title insurance policies, loan payment histories, income tax returns,
credit analyses, notes, correspondence, internal memoranda, checks, deposit
account records and other documents relating to the Obligations to prospective
assignees or participants. The Borrowers may not sell or assign this Agreement,
or any other agreement with the Lender or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of the
Lender. This Agreement shall be binding upon the Lender and the Borrowers and
their respective legal representatives and successors. All references herein to
the Borrowers shall be deemed to include any successors, whether immediate or
remote.

 

13.8 Confirmations. The Borrowers and the Lender agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loan then outstanding under
the Note.

 

13.9 Binding Effect. This Agreement shall become effective upon execution by the
Borrowers and the Lender. If this Agreement is not dated or contains any blanks
when executed by the Borrowers, the Lender is hereby authorized, without notice
to the Borrowers, to date this Agreement as of the date when it was executed by
the Borrowers, and to complete any such blanks according to the terms upon which
this Agreement is executed.

 

13.10 Governing Law. This Agreement, the Loan Documents and the Note shall be
delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of New York applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of laws principles.

 

13.11 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

13.12 Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by the Borrowers herein shall,
notwithstanding any investigation by the Lender, be deemed material and relied
upon by the Lender and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of the Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrower has
fulfilled all of its Obligations to the Lender, and the Lender has been
indefeasibly paid in full in cash. The Lender, in extending financial
accommodations to the Borrowers, is expressly acting and relying on the
aforesaid representations and warranties.

 

  28

 

 

 

13.13 Extensions of Lender’s Commitment. This Agreement shall secure and govern
the terms of any replacement note executed by the Borrowers and accepted by the
Lender in its sole and absolute discretion in substitution for the Note.

 

13.14 Time of Essence. Time is of the essence in making payments of all amounts
due the Lender under this Agreement and in the performance and observance by the
Borrowers of each covenant, agreement, provision and term of this Agreement.

 

13.15 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of executed Loan Documents maintained by the Lender shall deemed to be
originals thereof.

 

13.16 Notices. Except as otherwise provided herein, each Borrower waives all
notices and demands in connection with the enforcement of the Lender’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing and addressed as follows:

 

To the Borrowers:

USAC ROSS LLC

USAC WA LLC

c/o Amerinac Holding Corp.

5936 State Route 159

Chillicothe, OH 45601

Attn: William Golden

Email: wjgolden@polymathescapital.com

 

To the Lender:

SummitBridge National Investments VI LLC

1700 Lincoln Street, Suite 2150

Denver, CO 80203

Telephone: 720-221-3120

Attn: Karen Mayes

Email: kmayes@summit-investment.com

 

With copy to:

Christopher Schueller, Esq.

Buchanan Ingersoll & Rooney PC

Union Trust Building

501 Grant Street, Suite 200

Pittsburgh, PA 15219

Telephone: 412-562-8800

Email: christopher.schueller@bipc.com

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (a) if served in person, upon acceptance or refusal of delivery;
(b) if mailed by certified or registered mail, return receipt requested, postage
prepaid, on the third (3rd) day following the day such notice is deposited in
any post office station or letter box; or (c) if sent by recognized overnight
courier, on the first (1st) day following the day such notice is delivered to
such carrier. No notice to or demand on the Borrowers in any case shall entitle
the Borrowers to any other or further notice or demand in similar or other
circumstances.

 

  29

 

 

 

13.17 Costs, Fees and Expenses. The Borrowers shall pay or reimburse the Lender
for all reasonable costs, fees and expenses incurred by the Lender or for which
the Lender becomes obligated in connection with the negotiation, preparation,
consummation, collection of the Obligations or enforcement of this Agreement,
the other Loan Documents and all other documents provided for herein or
delivered or to be delivered hereunder or in connection herewith (including any
amendment, supplement or waiver to any Loan Document), or during any workout,
restructuring or negotiations in respect thereof, including reasonable
consultants’ fees and attorneys’ fees and time charges of counsel to the Lender,
which shall also include attorneys’ fees and time charges of attorneys who may
be employees of the Lender or any Affiliate of the Lender, plus costs and
expenses of such attorneys or of the Lender; search fees, costs and expenses;
and all taxes payable in connection with this Agreement or the other Loan
Documents, whether or not the transaction contemplated hereby shall be
consummated. In furtherance of the foregoing, the Borrowers shall pay any and
all stamp and other taxes, UCC search fees, filing fees and other costs and
expenses in connection with the execution and delivery of this Agreement, any
the Note and the other Loan Documents to be delivered hereunder, and agrees to
save and hold the Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such costs
and expenses. That portion of the Obligations consisting of costs, expenses or
advances to be reimbursed by the Borrowers to the Lender pursuant to this
Agreement or the other Loan Documents which are not paid on or prior to the date
hereof shall be payable by the Borrowers to the Lender on demand. If at any time
or times hereafter the Lender: (a) employs counsel for advice or other
representation (i) with respect to this Agreement or the other Loan Documents,
(ii) to represent the Lender in any litigation, contest, dispute, suit or
proceeding or to commence, defend, or intervene or to take any other action in
or with respect to any litigation, contest, dispute, suit, or proceeding
(whether instituted by the Lender, the Borrowers, or any other Person) in any
way or respect relating to this Agreement, the other Loan Documents or the
Borrowers’ business or affairs, or (iii) to enforce any rights of the Lender
against the Borrowers or any other Person that may be obligated to the Lender by
virtue of this Agreement or the other Loan Documents; (b) takes any action to
protect, collect, sell, liquidate, or otherwise dispose of any of the
Collateral; and/or (c) attempts to or enforces any of the Lender’s rights or
remedies under the Agreement or the other Loan Documents, the costs and expenses
incurred by the Lender in any manner or way with respect to the foregoing, shall
be part of the Obligations, payable by the Borrowers to the Lender on demand.

 

  30

 

 

 

13.18 Indemnification. Each Borrower agrees to defend (with counsel satisfactory
to the Lender), protect, indemnify, exonerate and hold harmless each Indemnified
Party from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and distributions
of any kind or nature (including the disbursements and the reasonable fees of
counsel for each Indemnified Party thereto, which shall also include, without
limitation, reasonable attorneys’ fees and time charges of attorneys who may be
employees of any Indemnified Party), which may be imposed on, incurred by, or
asserted against, any Indemnified Party (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including securities laws, Environmental Laws, commercial laws and
regulations, under common law or in equity, or based on contract or otherwise)
in any manner relating to or arising out of this Agreement or any of the Loan
Documents, or any act, event or transaction related or attendant thereto, the
preparation, execution and delivery of this Agreement and the Loan Documents,
including the making or issuance and management of the Loans, the use or
intended use of the proceeds of the Loans, the enforcement of the Lender’s
rights and remedies under this Agreement, the Loan Documents, the Note, any
other instruments and documents delivered hereunder, or under any other
agreement between the Borrowers and the Lender; provided, however, that the
Borrowers shall not have any obligations hereunder to any Indemnified Party with
respect to matters determined by a court of competent jurisdiction by final and
nonappealable judgment to have been caused by or resulting from the willful
misconduct or gross negligence of such Indemnified Party. To the extent that the
undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrowers shall
satisfy such undertaking to the maximum extent permitted by applicable law. Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Indemnified Party on demand, and failing prompt
payment, together with interest thereon at the Default Rate from the date
incurred by each Indemnified Party until paid by the Borrowers, shall be added
to the Obligations of the Borrower and be secured by the Collateral. The
provisions of this Section shall survive the satisfaction and payment of the
other Obligations and the termination of this Agreement.

 

13.19 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Obligor or the transfer to the Lender of any property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys’ fees of the
Lender, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

 

13.20 Customer Identification - USA Patriot Act Notice. The Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
the Lender’s policies and practices, the Lender is required to obtain, verify
and record certain information and documentation that identifies the Borrowers,
which information includes the name and address of the Borrower and such other
information that will allow the Lender to identify the Borrowers in accordance
with the Act.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

  31

 

 

 

IN WITNESS WHEREOF, the Borrowers and the Lender have executed this Loan and
Security Agreement as of the date first above written.

 

USAC ROSS LLC, a Delaware limited liability company

By:

Name:

Title:

 

 

 

 

 

USAC WA LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

SUMMITBRIDGE NATIONAL INVESTMENTS VI LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

S-1

 

 